Citation Nr: 0708980	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-23 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an increased disability evaluation for 
sinusitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1984 to 
December 1994, from September 2001 to September 2003, and 
from January 2004 to September 2004.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a June 2002 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  There is no medical evidence of record establishing that 
the veteran's headaches are a condition separate from his 
service-connected sinusitis.  

2.  The veteran's sinusitis has not been manifested by three 
or more incapacitating episodes per year requiring prolonged 
antibiotic treatment, or more than six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  The criteria for a rating in excess of 10 percent for 
service-connected sinusitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection for headaches

The veteran contends that he suffers from headaches as a 
result of service.  See October 2000 VA Form 21-4138.  To 
establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

The veteran's service medical records contain multiple 
references to headaches made in conjunction with complaints 
involving his sinuses.  See emergency care and treatment 
records dated August 1989 and January 1992; health records 
dated May 1987, October 1988 and November 1990; April 1991 
record from the Little Rock Air Force Base Hospital; July 
2004 medical record.  During a February 2001 examination, 
however, the veteran denied suffering from frequent or severe 
headaches.  See report of medical history.  

Post-service medical evidence indicates that the veteran has 
continued to complain of headaches, again in conjunction with 
his sinus problems.  See April 1999 otolaryngology surgery 
consult; September 2000 primary care follow up; April 2001 
records from Primary Preventative and Palliative Care 
Specialists; records from Spuhler Medical Associates.  A 
recent medical record notes a past medical history of 
migraine headaches and contains an impression of migraines.  
See April 2005 record from Augusta VA Medical Center (VAMC).  

The veteran underwent a VA compensation and pension (C&P) 
nose, sinus, larynx and pharynx examination in March 2000.  
He reported suffering from occasional sinus headaches, which 
are usually resolved after coughing up some sputum and are 
rarely incapacitating.  During a VA C&P stomach, duodenum and 
peritoneal adhesions examination also conducted in March 
2000, the veteran reported having sinus headaches with 
pressure mainly in the frontal region radiating to the top of 
his head.  No diagnosis related to the veteran's complaints 
of headaches was made during either of these examinations.  

The veteran underwent another VA stomach, duodenum and 
peritoneal adhesions examination in September 2003.  He 
indicated suffering from headaches that come on when he is 
lying down, if he sleeps too long, or if he is in the sun too 
long.  The veteran reported that after cutting his lawn, the 
headaches appear twice a week on average, and are relieved by 
Tylenol and sinus medication.  The VA examiner diagnosed the 
veteran with headaches.  As the RO had requested that a 
neurological examination be conducted to ascertain whether 
the veteran's headaches were a symptom of sinusitis or a 
separate condition, the VA examiner indicated that the 
neurology evaluation should be reviewed.  An October 2003 VA 
Form 119, however, indicates that the veteran was unable to 
stay for a neurological examination and that, therefore, no 
examination was conducted.  The Waco RO attempted to schedule 
another neurological evaluation, but the veteran failed to 
appear.  See November 2003 message from D.D. Williams.  

The Atlanta RO attempted to schedule a neurological disorders 
examination in April 2006 to determine whether the veteran's 
headaches are part of his sinus problems or a separate 
condition, but the veteran failed to appear for this 
examination and the request was cancelled in May 2006.  See 
C&P Exam Inquiry.  

The medical evidence of record does not support the veteran's 
claim for service connection for headaches.  Although the 
veteran complained of suffering from headaches while in 
service, and continued to suffer from headaches after his 
separation from service, these complaints were made in 
relation to sinus trouble he was experiencing at the time.  
Furthermore, there is no medical evidence establishing that 
the veteran's headaches are a condition separate from his 
service-connected sinusitis.  In fact, there has never been a 
clear determination as to the cause of the veteran's 
headaches.  See April 1987 health record (patient has 
headaches which he attributes to sinus); September 1991 
emergency care and treatment record (sinus headache 
exacerbated by flying); May 1992 health record (headaches 
cause not clear).  Moreover, the veteran failed to appear to 
three scheduled neurological evaluations, which were ordered 
to determine whether the headaches were a separate condition 
or a manifestation related to sinusitis.  

In the absence of a medical opinion establishing that the 
veteran's headaches are a condition separate from his 
service-connected sinusitis, service connection for headaches 
is not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).  

II.	Increased rating for sinusitis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

Service connection for chronic sinusitis was granted with a 
10 percent evaluation pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6513, effective December 16, 1994.  See 
August 1995 rating decision.  The disability was 
recharacterized as chronic sinusitis with allergic rhinitis 
following the veteran's claim for entitlement to service 
connection for allergic rhinitis; the 10 percent evaluation 
was continued.  See June 2002 rating decision.  

Ratings higher than 10 percent are provided under the General 
Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97, 
Diagnostic Codes 6510 through 6514.  A 30 percent rating is 
assigned for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or: more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note following the general rating formula provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  

The veteran contends that his service-connected sinusitis has 
increased in severity, such that he has suffered 
incapacitating infections and loss of sleep, and has missed 
work.  See October 2000 VA Form 21-4138; September 2002 
notice of disagreement (NOD); August 2003 VA Form 9.  

The evidence of record indicates that the veteran has 
continued to receive treatment for his service-connected 
sinusitis, mostly at private facilities.  He has complained 
of congestion, sore throat, constant drainage (occasionally 
green), sinus fluid, intermittent bilateral earache, enlarged 
neck nodes, headaches and eye pain.  The veteran also has 
reported that he gets a sinus infection every three to six 
months, usually when the weather changes from warm to cool.  
He has indicated that these infections are cleared through 
the use of amoxicillin.  See records from Primary 
Preventative and Palliative Care Specialists, Pearland Family 
Medical Clinic and Spuhler Medical Associates.  A July 2002 
CT scan of the sinuses was done in the axial and coronal 
views after reconstruction.  There was evidence of 
satisfactory pneumatization of the paranasal sinuses with no 
evidence of any abnormal opacity; no bone irregularity or 
other changes seen; the nasal septum was in the midline; 
osteomeatal complex was normal; and no other definite 
abnormalities were present.  See record from Mainland Medical 
Center.  

The veteran underwent a VA C&P stomach, duodenum and 
peritoneal adhesions examination in September 2003, at which 
time he reported that he has three to four sinus infections 
requiring antibiotics per year on average.  The veteran 
complained of an almost-daily runny nose, postnasal drip with 
watery eyes, and fluid in the ears.  He indicated that his 
last sinus infection was in August 2003.  The veteran was 
diagnosed with chronic sinusitis.  An x-ray of his sinuses 
showed no evidence of acute sinusitis, paranasal sinus mass 
or air fluid level, or paranasal sinus bone destruction.  See 
September 2003 VA radiology diagnostic report.  The Board 
notes that the veteran failed to report to a VA C&P nose, 
sinus, larynx and pharynx examination scheduled by the 
Atlanta RO in April 2006.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for service-connected 
sinusitis under the General Rating Formula for Sinusitis.  
Although the veteran has complained of headaches and there is 
evidence of occasional purulent discharge, by his own 
admission, the veteran does not suffer more than six non-
incapacitating episodes of sinusitis per year.  See September 
2003 VA examination report (three to four sinus infections on 
average per year); April 2004 record from Spuhler Medical 
Associates (sinus infection every three to six months).  
Moreover, there is no indication from the private or VA 
treatment records that the veteran has required bed rest and 
treatment by a physician such as to meet the criteria for an 
incapacitating episode.  Based on the foregoing, an increase 
in disability compensation is not warranted, as the veteran's 
disability does not more nearly approximate the next higher 
evaluation.  See 38 C.F.R. § 4.7.  

A recent treatment record refers to past medical history of 
vasomotor rhinitis and contains an impression of vasomotor 
rhinitis.  See e.g., April 2005 record from Augusta VAMC.  As 
such, consideration has also been given to the rating 
criteria for this condition found at 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2006).  Under this diagnostic code, a 
30 percent rating is assigned for vasomotor rhinitis with 
polyps.  Based on the evidence of record, however, a rating 
in excess of 10 percent is not warranted under this 
diagnostic code as available x-ray and CT scan reports do not 
note the presence of polyps in the veteran's sinuses.  See 
July 2002 CT report from Mainland Medical Center; September 
2003 VA radiology diagnostic report.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the rating decision that is the 
subject of this appeal, the veteran was advised of the 
necessary evidence to substantiate a claim for service 
connection; that the RO would assist him in obtaining 
additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claims.  See undated letter apparently sent after an April 
2001 deferred rating decision.  The veteran was later 
informed of the need to provide the RO with any evidence or 
information he might have pertaining to his claims.  See 
August 2003 statement of the case (SOC).  

The Board acknowledges that the veteran was never given a 
letter specifically informing him of the evidence necessary 
to substantiate his claim for increased rating.  The veteran 
has not been prejudiced by this omission, however, as his 
various statements in support of his claim indicate that he 
was aware of the need to establish that his condition had 
worsened, and he was provided with the General Rating Formula 
for Sinusitis.  See e.g. September 2002 NOD; August 2003 SOC.  
Furthermore, there is no indication that the notice issued 
has prevented the veteran from providing evidence necessary 
to substantiate his claim and/or affected the essential 
fairness of the adjudication of the claim, or that the record 
is incomplete due to VA action or inaction with respect to 
notification.  See Pelegrini, 18 Vet. App. at 120.  As such, 
VA fulfilled its notification duties.  Quartuccio, 16 Vet. 
App. at 187.  

The Board has also determined that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision despite VA's failure to provide notice as to the 
appropriate disability rating or effective date of any grant 
of service connection.  This is so because his claim for 
service connection for headaches is being denied and his 
claim for service connection for sinusitis was substantiated 
years ago.  Furthermore, he has not disagreed with the 
effective date of the award of sinusitis, and he was 
subsequently given notice and an opportunity to provide 
information, evidence and argument concerning a higher 
rating.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's private and VA medical records have 
been obtained and he was afforded several VA examinations in 
connection with his claims.  The RO made several attempts to 
schedule more contemporaneous VA examinations in connection 
with both claims, but the veteran failed to appear.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for headaches is denied.

A disability evaluation in excess of 10 percent for sinusitis 
is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


